Citation Nr: 1738968	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  09-38 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea, including as secondary to service connected disabilities.

2.  Entitlement to service connection for diabetes mellitus, type II, including as secondary to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from September 1977 to September 1981, December 1981 to December 1985, and from August 1990 to June 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision of the Montgomery, Alabama, Regional Office.  

In May 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.

In July 2016, the Board remanded the appeal to the agency of original jurisdiction (AOJ) for additional development.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The September 2016 VA sleep apnea opinion relied largely, if not entirely, on medical evidence or the lack thereof and does not reflect adequate consideration of the competent lay evidence of record.  This specifically includes the Veteran's account of experiencing sleep apnea symptomatology in service and his statements relaying contemporaneous accounts that he demonstrated such symptomatology, as noted in December 2013 Decision Review Officer hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).  This renders the supplied reasoning incomplete at best and the Board must remand the appeal to obtain an adequate etiological opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
The September 2016 VA diabetes mellitus, type II, examination opinion only addresses a direct theory of entitlement and does not address whether the claimed disability was caused or aggravated by service-connected disabilities.  38 C.F.R. § 3.310(a) (2016).  Prior to the July 2016 Board Remand service-connection was in effect for multiple disabilities and as a result of the aforementioned remand directives service connection has been granted for additional disability.  Significantly, the Board must consider all potential theories of entitlement reasonably raised by the record. See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Thus, the September 2016 VA diabetes mellitus, type II, opinion must be supplemented on remand.  See Barr.  

The record also indicates that the Veteran receives regular sleep apnea, and diabetes mellitus, type II, treatment; however, VA treatment records dated since August 2016 have not been associated with the claims folder.  While not definitive, the records also suggests that the Veteran may obtain private treatment for the aforementioned disabilities but the record does not reflect adequate attempts to obtain these reasonably identified and relevant records generated since January 2009.  Thus, on remand VA must make the necessary attempts to obtain relevant records.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c) (2016).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to identify all sources of private sleep apnea, and diabetes mellitus, type II, treatment, hospitalization or evaluation, since January 2009 to the present, including treatments from private physician W Abernathy, M.D.  Then, undertake all necessary efforts to obtain any identified private treatment records.  Also obtain all outstanding VA sleep apnea, and diabetes mellitus, type II, treatment or hospitalization records, dated since August 2016 to the present.  Any negative response(s) must be in writing and associated with the claims folder.  All efforts to obtain these records should be documented.  

2.  After receipt of all additional records, schedule the Veteran for an appropriate VA sleep apnea examination.  The claims file, as well as a complete copy of this remand, must be reviewed in conjunction with this examination.  All indicated tests or studies must be completed.  The examiner must describe all findings in detail.

The examiner is to diagnose all sleep apnea pathology, if any, present.

For each diagnosis provide an opinion as to whether such diagnosis at least as likely as not (a 50 percent or greater probability):

(A) had its onset in service or within one year of separation from any period of service.

(B) is etiologically related to any period of service.

(C) was caused by a service-connected disability(ies).

(D) is aggravated by any service connected disability(ies).

The provided examination report must reflect consideration of both the medical and lay evidence of record, including the Veteran's account of in-service onset of sleep apnea symptomatology, and set forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.

3.  After receipt of all additional records, schedule the Veteran for an appropriate VA diabetes mellitus examination.  The claims file, as well as a complete copy of this remand, must be reviewed in conjunction with this examination.  All indicated tests or studies must be completed.  The examiner must describe all findings in detail.

The examiner is to diagnose all diabetes mellitus, type II, pathology, if any, present.

For each diagnosis provide an opinion as to whether such diagnosis at least as likely as not (a 50 percent or greater probability):

(A) had its onset in service or within one year of separation from any period of service.

(B) is etiologically related to any period of service.

(C) was caused by a service-connected disability(ies).

(D) is aggravated by any service connected disability(ies).

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.

4.  After completing the above and ensuring the VA examinations are adequate, complete any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs.  

5.  Then, the Veteran's claims must be readjudicated based on the entirety of the evidence of record.  If a claim remains denied, the Veteran should be issued a Supplemental Statement of the Case, and the appeal returned for appellate review.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



